United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 01-3773
                                 ___________

Rollan Stanley,                       *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri.
BF&B Enterprises, Inc.; Labor and     *
Industrial Relation Commission;       *   [UNPUBLISHED]
Division of Employment BU;            *
                                      *
             Appellees.               *
                                 ___________

                        Submitted: February 7, 2002
                            Filed: February 11, 2002
                                 ___________

Before HANSEN, Chief Judge, FAGG and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                              ___________

PER CURIAM.

      Rollan Stanley appeals the district court’s pre-service dismissal of his 42
U.S.C. § 1983 action as frivolous. Having carefully reviewed the record, we
conclude the dismissal was proper. Accordingly, we affirm. See 8th Circuit Rule
47A(a).
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-